Case:20-00980-swd Doc #:35 Filed: 08/25/2021 Page 1 of 12

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Sue A, Ondersma §  20-00980
§ HON. Scott W. Dales
Debtor(s) § Filed: 3/7/2020

APPLICATION FOR ADDITIONAL ATTORNEY FEES
AND/OR RECOVERY OF COSTS ADVANCED

Application is made by the undersigned for allowance of reasonable attorney fees and expenses of
$994.23 to be paid from the monies paid in by or on behalf of the Debtor, under the provision of
Debtor’s Chapter 13 estate. Services rendered for the Debtor are as follows:

See Attached Statements

Applicant has not shared or agreed to share such compensation (either paid or to be paid) with any
other person than employees of the law firm he is associated with. This is the First application for
compensation and reimbursement of expenses. The total fees requested in this application are
$957.50; the total costs advanced requested are $36.73. The fees requested and approved in this
matter to date are as follows:

Fees Requested Costs Requested Fees Awarded Costs Awarded Date of Order

3200 0.00 3200 0.00 6/18/2020

Approved fees and expenses remain unpaid in the amount of $_0.00_.
This application is not filed less than 120 days after prior application to the Court.

Wherefore, Applicant seeks approval of attorney fees and costs advanced in the amount of
$994.23, and that the same be paid through the Plan by Debtors’ Chapter 13 Trustee.

Dated: 8/25/2021 /s/
Jeffrey D. Mapes (P70509)
Mapes Law Offices
Attorney for Debtor(s)
29 Pearl St NW Suite 305
Grand Rapids, MI 49503
(616) 719-3847

 
Case:20-00980-swd Doc #:35 Filed: 08/25/2021 Page 2 of 12

 

 

SUMMARY SHEET
IN RE: §
§
Sue A. Ondersina §  20-00980
§ HON. Scott W. Dales

Debtor(s) § = Filed: 3/7/2020
Fees & Expenses Previously Requested: $3200.00
Fees & Expenses Previously Awarded: $3200.00
NAME OF APPLICANT: Mapes Law Offices
ROLE IN THIS CASE: Attorney for Debtor(s)
CURRENT APPLICATION: Fees Requested: $957.50

Expenses Requested: $36.73
Fee Application
Hours Per Hour Total for
Billed Rate Application

Attomeys:
Jeffrey D. Mapes 12.30 $275.00* $3382.50
Paraprofessionals:
Keaton F. Kolbe 1.60 $125.00 $200.00
Kendra L. Martin 0.20 $125.00 $25.00
Jeffrey A. Radike 4.20 $125.00 $525.00
TOTAL HOURS BILLED: 12.30

(Excluding Paraprofessionals)

*Jefirey D. Mapes was approved to bill $275.00 per hour on 06/30/2019,
Case:20-00980-swd Doc #:35 Filed: 08/25/2021 Page 3 of 12

Law Office of Jeffrey Mapes INVOICE
29 Pearl St. NW Ste. 305 Invoice # 490
Grand Rapids, MI 49503 Date: 08/25/2021
United States Due On: 09/24/2021

Sue Ondersma
N,N
N,N

20-00980

Ondersma, Sue

Services

   

41/07/2019 JDM Initial Consultation,discuss options under the 0.70 $275.00 $192.50
bankruptcy code, and non-bankruptcy alternatives.
Make recommendtions, provide with list of
documentation.

11/20/2019 JDM RETA Appt. review credit reports, discuss possible 1.60 $276. 00 “$440. 00
payment, interview client, provide list of documents
; needed.

“42/05/2019 JDM Bring Back Appointment with client. “Review ‘documents 0.40 $275.00 $1 10. 00
provided, give list of remaining docs needed.

 

12/16/2019 JDM —_. Download previous petition from pacer, review and 0.60 $275.00 $165.00
a, make notes’ for JAR. ,

01/09/2020 JDM Off ice appointment with client, discuss ‘chapter 43, 0.60 $275.00 $165.00
issues from previous case, and how to avoid in current
case.

 

01/28/2020 JAR Petition Prep, fi fil in schedules A/B, D, E/F, email with 1.80 $125.00 $225.00
an “- cquestions on credit report items. - , |

02/18/2020 JAR Bring back appointment with client to discuss petition 1.80 $125.00 $225.00
prep/docs. (0.5) Draft CMI calculations, complete
means test.(1.3)

 

02/20/2020 JDM Draft/Fite Documents: Review petition, make changes, 0.70 $275.00 $192.50
‘draft plan, email client and JAR with questions and , -
docs needed.

 

02/27/2020 JAR Review docs from cent, update petton, “email JDM. 0. 60 "$126. 00 "STB. 00

“03/07/2020 “JDM Signing Appt. Review new bills and paystubs, make 1 80 $275.0 00 "$495, 00
' - changes to schedules, discuss payments and when

Page 1 of 4
Case:20-00980-swd Doc #:35 Filed: 08/25/2021

“they begin, ‘discuss t taxes 5 and disposable in income,

 

 

 

Page 4 of 12

Invoice # 490 ~ 08/25/2021

 

 

 

 

 

 

 

 

answer clients questions.
03/1 02020 KFK Drafted PO. 0.10 | $126, 00 $12.50
03/13/2020 KFK Mailed plan and Moc. notice to CEO of Lake Trust. 0.30 $125. 00 $37.50
_ Drafted Cost re the same.
04/07/2020 JDM ” Review trustee > notes p prior sto 341, “call client, call ir into 0.80 $275.00 $220.00
hearing and wait. Participate in hearing, speak with
_olient after.
04/20/2020 JDM Review Tee Notes re re: : Conf mation n and emai Tee, 0,60 $275.00 #16.00"
: _ Questions. ae :
04/24/2020 JDM Email(s) with Tee re re: : Confin rmation 0. 30. _ $276. 00 _ $82 50
04/28/2020 JDM Cail with client re: confi rmation, attendance, and 0. 30. "$275. 00 $82, 50.
_ questions.
04/28/2020 JDM _Email(s) wi Tee re: Cont ration. 0. 30 "$275. 09 "$82. 50
04/29/2020 JDM Call to client to explain proposed amendment to plan, 0. 70 $275.00 "$192. 50°
‘discuss, draft amended plan al and email client for
approval.
04/29/2020 JDM Email with Tee re: ‘amendment, base, and adversary 0.20 $275.00 $55.00
_ Proceeding/adjournment,
osv2212020 JDM - Review confirmation emails, send questions to trustee. 0.30 $275.00 $82.50
05/26/2020 JDM Email to Tee re: confirmation/date. 0.10 $275.00 $27.50
og/02/2020 JDM Review Notes for GAT Cont. Hearing: 0.10 _ $278. 00 _ $27.50
06/03/2020 JDM "Call with client re: USPS garnishment, ‘and creditor 0.30 $275. 00 $82.50
_ listing. Clarif ed questions/status | in petition.
41/24/2020 JDM Client called, Lake Michigan froze her checking a account 0.30 $275.00. ~ $82. 50.
because she missed a payment on her credit card.
_ Spoke | with Kendra re contacting them.
11/30/2020 KFK Left vm for Nicole at LMcU to see if there’ s ‘anything 0.20 $125.00 $25.00
that can be done to unfreeze client's checking acct
12/10/2020 KFK Spoke with Nicole at LMcu re: frozen checking acct 0 30 $126, 00 sar. 50,
01/18/2021 KLM Call to client per her request. ‘She had a question on 0.20 $125. 60 $25. 00
how to request to keep her 2020 tax refunds. She will
be getting us the returns and bills to excuse. She would
like her 2019 taxes mailed to her. | told her we would
get them out as soon as possible. - KLM
02/01/2021 KFK Emailed 2019 taxes to client 0.10 $125.00 $12.50
03/23/2021 JDM Email with Tee's off ice re: audit. 0.20 $275. 00 $55.00
03/25/2021 JDM Review and respond to email from Jodie re @ creditor. 0.30 "$275. 00 _ $82.50

Page 2 of 4
Case:20-00980-swd Doc #:35 Filed: 08/25/2021

Page 5 of 12

Invoice # 490 - 08/25/2021

 

03/30/2021 KFK Emailed client re: McLaren and Tsaturova

0. 20 $125.00 $25.00

 

05/28/2021 KFK Tee's MTD - 2020 taxes and refunds

“Emailed client re: taxes 2020

“mal to ofient re: doc collection/2020 taxes.

osio4/2021 KLW

06/14/2021 “KLW ‘Cal from dent, she will be ‘mailing in taxes.

 

Reviewed 2020 taxes. Spoke with client re decrease
and tax refunds.

06/16/2021 JDM

0.10 $125.00 $12.50

0.10 $125 00 $12. 50
9.10 $125. 00 12. 50

0.40 $275. 00 “$110. 00.

 

 

 

Emailed Teg to see if we can excuse e the tax refunds

06/17/2021 KFK
because of loss of income

Per Tee' S ernail, client can keep her 2020 refunds due
to lower than scheduled income. Emailed client re: the
same.

06/18/2021 KFK

 

Prepare itemized statement, fee application, and
related documents.

08/25/2021 JDM

Expenses

 

12/16/2019 Pacer Fees: Fees for downloading petition.

Services Subtotal

6.10 $125.00 $12.50

0. 20 $125.00 $25.00

0.70 $276. 00 "$192.50

$4,157.50

 

1.00 $3.20 $3.20

 

05/26/2020 _Postage-Stamp: Postage for Amended Plan

05/26/2020 Copies: Copies for Amended Plan

 

02/02/2021 Postage - Metered: Mailed 201 9g taxes to client

 

08/25/2021 Copies: Copies for fee application.

08/25/2021 .Postage-Stamp: Postage for fee application.

42.00 $0. 15 $6. 30

42,00 80. 20. $8, 40

1. 00 st 80 $1 80

82. 00 _ $0, 20 _ sto, 40

43, 00 $0.51 $6. 63

 

     

 

Expenses Subtotal $36.73

Jeff Mapes - . Managing Partner - | ‘os $275.00 $3.3 382.50
Keaton Kolbe Non-Attorney | 1.6 $125.00 . $200.00
Kendra Martin Non-Attorney 0.2 $125.00 $25.00
Jeff Radike Non-Attomey ‘42 $125.00 $525.00
Kelsey Wilson Non-Attorney 0.2 $125.00 $25.00
Subtotal $4,194.23

Page 3 of 4
Case:20-00980-swd Doc #:35 Filed: 08/25/2021 Page 6 of 12

Invoice # 490 - 08/25/2021

 

Total $4,194.23
Detailed Statement of Account
Current Invoice
“Invoice Number =‘ DueOn._—=|AmountDue —==Payments Received ‘Balance Due
490 09/24/2024 $4,194.23 $0.00 $4,194.23
Outstanding Balance $4,194.23
Total Amount Outstanding $4,194.23

Please make all amounts payable to: Law Office of Jeffrey Mapes

Please pay within 30 days.

Page 4 of 4
Case:20-00980-swd Doc #:35 Filed: 08/25/2021 Page 7 of 12

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Sue A. Ondersma §  20-00980
§ HON. Scott W. Dales
Debtor(s) § Filed: 3/7/2020

NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST OF
APPLICATION FOR PROFESSIONAL FEES PURSUANT TO RULE 2016
AND NOTICE OF RIGHT TO OBJECT

Take Notice that the following professionals persons have submitted an application to the
Bankruptcy Court for the allowance of fees and expenses as listed below:

 

 

 

 

 

 

Professional Fees Expenses Fees Previously
Requested | Requested Allowed by Court

Mapes Law Offices, 29 Pearl St. NW, $957.50 | $36.73 $3200

Ste. 305, Grand Rapids MI 49503

 

 

The fees requested will be paid pursuant to the terms of the confirmed Chapter 13 Plan. Approval
of the requested compensation is anticipated to have the following impact on unsecured creditors:

(x) Allowance of the fees will reduce the amount paid to general unsecured creditors.

(x} Allowance of the fees may delay payment to general unsecured creditors.

( } Allowance of the fees should have no impact on the dividend to general unsecured creditors.
( } Allowance of the fees will increase the plan length by __ months, for atotal of ___ months.
( } Other:

 

NOTE: The application is available for public review at the Clerk’s Office, (One Division North,
Grand Rapids, MI 49503) or (202 West Washington Street, 3rd Floor, Marquette, MI 49855)
Monday - Friday from 8:00 a.m. to 4:00 p.m. No hearing will be set before the Court unless a
written objection to this application is timely filed with the Clerk of the Bankruptcy Court. If you
have an objection, you have twenty-one (21) days from the date of this notice in which to file such
written objection. In the event that an objection is filed, a subsequent notice will be sent to you of
the date, time and location of the hearing on the objection.

Any Objection must be timely filed with: U.S. Bankruptey Court WDMI, One Division Ave. NW,
Rm. 200 Grand Rapids, MI 49503 A copy of any objection must also be served upon Jeffrey D.
Mapes PLC, 29 Pearl St. NW, Ste. 305, Grand Rapids MI 49503.

Date Notice Served: 8/25/2021 __/s/
Jeffrey D. Mapes, Attorney for the Debtor(s)
Case:20-00980-swd Doc #:35 Filed: 08/25/2021 Page 8 of 12

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE:

20-00980
HON. Scott W. Dales
Filed: 3/7/2020

Sue A, Ondersma

CGR UGO CGD UG UG

Debtor(s)

ORDER APPROVING APPLICATION FOR ADDITIONAL ATTORNEY
FEES AND/OR RECOVERY OF COSTS ADVANCED

Present: HON. Scott W. Dales
Bankruptcy Judge

This matter having come before the Court upon the Application for Additional Attorney Fees
and/or Recovery of Costs Advanced, by Mapes Law Offices, Counsel for the Debtor(s); Notice to
Creditors and Other Parties of Interest having been served upon all interested parties on or about
8/25/2021; no written objections to said Notice having been filed, and the Court being otherwise
fully advised in the premises from which entry of an order appears proper, THEREFORE,

IT IS HEREBY ORDERED that the Application for Additional Attorney Fees and/or Recovery of
Costs Advanced in this case be allowed in the amount of $994.23. Fees requested and approved in
this matter to date are as follows:

Fees Requested Costs Requested Fees Awarded Costs Awarded Date of Order
3200 0.00 3200 0.00 6/18/2020

Leaving a balance of $994.23 in additional fees to be paid by the Trustee through the Chapter 13
Plan.

IT IS FURTHER ORDERED that a copy of this Order shall be served upon Debtors: 127 Spruce
Avenue Holland, MI 49423; Chapter 13 Trustee, Brett Rodgers, 99 Monroe Ave. NW, Ste,. 601,
Grand Rapids MI 49503; U.S. Trustee, 125 Ottawa NW, Suite 202R, Grand Rapids, MI 49503;
and, Mapes Law Offices, Counsel for Debtor(s), 29 Pearl St NW, Suite 305, Grand Rapids MI
49503.

END ORDER.
Case:20-00980-swd Doc #:35 Filed: 08/25/2021 Page 9 of 12

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Sue A. Ondersma §  20-00980
§ HON. Scott W. Dales
Debtor(s) § Filed: 3/7/2020

CERTIFICATE OF SERVICE
Document(s) Served:

1. Application for Addition Attorney Fees and/or Recovery of Costs
Advanced

2. Itemized Statement

3. Notice of & Opportunity to Object to Application for Additional Attorney
Fees and/or Recovery of Costs

4. Proposed Order Approving Application for Additional Attorney Fees and/or
Recovery of Costs

5. Certificate of Service

Person(s} Served:
1. See attached Creditor Matrix

The undersigned certifies under penalty of perjury that he or she has on the date shown below, by
first class U.S. mail addressed to their respective address of record in this case, served a true copy
of the documents listed above on the parties listed above. Any parties not served have been
indicated by a large X across their address.

I declare that the statement above is true to the best of my information, knowledge and belief.

Dated: 8/25/2021 /s/
Jeffrey D. Mapes
Mapes Law Offices
29 Pearl Street NW, Suite 305
Grand Rapids, MI 49503

 
ctime lon oveletey me) le} ccyclonell (obey nie pl en anaes) | (ores)

lead Ase3 esseupe pm saysnbrya

 
 

eS eEE aioe Ss eeoI ne

 

eats Tle PAU ilo ey Stel lbe [2

HES elle |-\oyAee wi ener) ed

     
 

Label Matrix for local noticing ,

0646-1 OncvSrr &
Case 20-00980-swd j
Western District of Michigan

Grand Rapids

Wed Aug 25 11:56:17 EDT 2021

 

   
   

49048-1666

   

Capital One Bank (USA), N.A. SERVICES LLC

4515 N Santa Fe Ave °
IL 60197-6492 Oklahoma City, OK 73118-7901

(p) CLTIBANK

PO BOX 790034 7

ST LOUIS MO 63179-0034

 

 
  
 
  
 

Come Bi ta Discover

PO BOx 9 PO Box 6103 e

Columb 43218-2789 Carol Stream IL 60197-6103

GEHA Inter: rvice (p) JEFFERSON CAPITAL SYSTEMS LLC

PO Box Centralizéd Insgfvency Unit PO BOX 7999 s

Saint Pa 55121-0542 PO Box 734 SAINT CLOUD MN 56302-7999

Philadel 19101-7346

Kohl! ital One LAKE TRUST CREDIT UNION e
PO Box 31 24525 HARPER AVENUE
Milwauke@@ WIN53201-3115 ST CLAIR SHORES MI 48080-1286

®
LVNV Funding LLC LVNV Funding, LLC .
PO Box 10497 Resurgent Capital Services
Greenville SC 29603-0497 PO Box 10587

Greenville, SC 29603-0587

 

Lake Michigan Credit Union
PO Box 2848
Grand Rapids MI 49501-2848

 

Jeffrey D. Mapes Lansing

 
  
   

 

Je » PLC 7220 So Center
29 Pear Chicago 0677-7002
Suite

Grand’ Rapids, M§ 49503-3019

1 OOLS s}e/C wy] Asaay asp]

He yliol cs Viele v OL) Kel)

  
   
 

eee sr reo ny

| SJUeqeB /eo‘Aiane e zall'y

ing, MI 48922-0001

Sue Ann Ondersma
127 Spruce Avenue
Holland, MI 49423-2954

Resurgent Capital Services as servicing agen
Best Eg
Resurgent
PO Box 105
Greenvi

    
 
   

Services

0587

SECURITIES & EXCHANGE COMM
BANKRUPTCY SECTION

175 W. JACKSON BLVD.
SUITE 900

CHICAGO, IL 60604-2815

 

Three Rivers Health
701 § Health way
Three Ri MI 49093-9306

United States Attorney’s Offic
330 Tonia Ave. NW

Ste. 501

Grand Rapids MI 49503-2580

    

2p sayenbys

IGAN UNEMPLOYMENT INSURANCE

 

 
 
  
  
 

Bre i
99 Monro NW, Ste 601
Grand 49503-2654

3484 4 reet Si
Grandvi 49418-2419

Spectrum Hea
PO 2
Grand MI 49501-2207

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk VA 23541-1021

UNITED STATES TRUSTEE

THE LEDYARD BUILDING, 2ND FLOOR
125 OTTAWA NH, SUITE 200R
GRAND RAPIDS, MI 49503-2837

(p) VRQ LAW OFpEEE
1750 LE T NE
GRAND MI 49505-5636

IP UYye BuNysey ej e Zaijday

    
  

 

  

poche AU leew Stel ies (om

  

  

2825 Lo Pkwy
Saint P, 55121-1551

The preferred mailing address: (p) above has been substituted for the following ent ty/entities as so specified
by said entity/entities in a xtice of Address filed pursuant to 11 U.S.C, 342(f) nd Fed.R.Bank.P, 2002 (q) (4).

1 OO LS Se Clusy Asay asf)

Heo lelfe lure o Wel oe O LY. o tel)

Srey |] 9h ram teiere| eee

 
Case:20-00980-swd Doc #:35 Filed: 08/25/2021 Page 12 of 12

    

Michigan,Unemployy ft Insurance Agency
3024 West Gegnddflvd.

Tax Office, gftte
Detroit, My

   
  

(u)Anmy E. Harmon (u}Lake Trust Credit Union

 

  
   
 
 
 

(d) United Sates Trustee End of Label Matrix
The d Building, 2nd Floor Mailable recipients 52
125 ott , Suite 200R Bypassed recipients 4

Grand Aapids Yl 49503-2837 Total 56
